Case 5:19-cv-02260-DMG-KK Document 43 Filed 09/17/20 Page 1 of 4 Page ID #:785




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     ED CV 19-2260-DMG (KKx)                                   Date     September 17, 2020

 Title Annais Wiggins v. Penske Logistics LLC, et al.                                  Page     1 of 4

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
             None Present                                                None Present

 Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S MOTION TO REMAND [34]

         This matter is before the Court on the Motion to Remand (“MTR”) filed by Plaintiff
 Annais Wiggins. [Doc. # 34.] The MTR is fully briefed. [Doc. ## 40 (“Opp”), 41 (“Reply”).]
 For the reasons set forth below, the MTR is DENIED.

                                       I.
                      FACTUAL AND PROCEDURAL BACKGROUND

         On June 26, 2019, Plaintiff filed a Complaint in San Bernardino County Superior Court
 against Defendants Brian Alexander Avila (“Avila”) and Aaron’s, Inc. asserting two claims for
 wrongful death and negligent infliction of emotional distress, and a survival action pursuant to
 California Code of Civil Procedure section 377.34. Not. of Removal, Ex. 1 (“Compl.”) [Doc.
 #1]. Plaintiff’s allegations stem from a 2017 incident where Plaintiff and her mother, Lorie
 Marie Gendron were struck by a semi-truck driven by Defendant Avila, in the course and scope
 of his employment with Defendant Aaron’s. Compl. at ¶¶ 14-19.

         On November 21, 2019, Defendants Avila and Aaron’s removed the action to this Court
 asserting diversity jurisdiction pursuant to 28 U.S.C. sections 1332, 1441, 1446 and Federal Rule
 of Civil Procedure Rule 81(c). Not. of Removal [Doc. #1.] The Notice of Removal alleges that
 Plaintiff is a citizen of California, Aaron’s is a citizen of Georgia, Avila is a citizen of Arizona,
 and the amount in controversy exceeds $75,000. Id. at 2-3.

         On July 24, 2020, Plaintiff filed the instant MTR, asserting that Avila is in fact a
 California citizen, and the Court lacks diversity jurisdiction or any other form of subject matter
 jurisdiction over this action. MTR at 7-8.




 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 5:19-cv-02260-DMG-KK Document 43 Filed 09/17/20 Page 2 of 4 Page ID #:786




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     ED CV 19-2260-DMG (KKx)                                   Date     September 17, 2020

 Title Annais Wiggins v. Penske Logistics LLC, et al.                                  Page     2 of 4

                                              II.
                                       LEGAL STANDARD

         Pursuant to 28 U.S.C. section 1332, a district court shall have jurisdiction over a civil
 action where the matter in controversy exceeds the sum or value of $75,000 and there is
 complete diversity of citizenship between the parties. 28 U.S.C. § 1332. A civil action brought
 in a state court over which a federal district court has original jurisdiction may be removed by
 the defendants to a district court where such an action could have been brought. 28 U.S.C.
 § 1441.

         Diversity jurisdiction under 28 U.S.C. section 1332 requires that the parties to a suit be of
 diverse citizenship. Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234
 (9th Cir. 2008) (citing Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806)) (“Diversity jurisdiction
 requires complete diversity between the parties—each defendant must be a citizen of a different
 state from each plaintiff.”). There is a “strong presumption against removal jurisdiction,” and
 courts must reject it “if there is any doubt as to the right of removal in the first instance.”
 Geographic Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir.
 2010) (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam)) (internal
 quotation marks omitted); Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031,
 1034 (9th Cir. 2008) (any “doubt is resolved against removability”). The party “seeking removal
 has the burden to establish that removal is proper” and the “burden of establishing federal subject
 matter jurisdiction.” Id.; Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941,
 944 (9th Cir. 2009) (citing Toumajian v. Frailey, 135 F.3d 648, 652 (9th Cir. 1998)).

                                               III.
                                           DISCUSSION

        Plaintiff argues removal is improper because Avila has not adequately alleged his
 Arizona citizenship. Plaintiff contends that Avila is, and has always been, a citizen of California.
 MTR at 7-8.

          “To demonstrate citizenship for diversity purposes a party must (a) be a citizen of the
 United States, and (b) be domiciled in a state of the United States.” Lew v. Moss, 797 F.2d 747,
 749 (9th Cir. 1986) (citations omitted). For jurisdictional purposes, domicile is determined as of
 the time the lawsuit is filed. Id. It is well established that domicile is determined by “fixed
 habitation of abode in a particular place, and an intention to remain there permanently or
 indefinitely.” Owens v. Huntling, 115 F.2d 160, 162 (9th Cir. 1940). Tangible factors which
 reflect this intent include “current residence, voting registration and voting practices, location of

 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 5:19-cv-02260-DMG-KK Document 43 Filed 09/17/20 Page 3 of 4 Page ID #:787




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.        ED CV 19-2260-DMG (KKx)                                          Date       September 17, 2020

 Title Annais Wiggins v. Penske Logistics LLC, et al.                                             Page    3 of 4

 personal and real property, location of brokerage and bank accounts, location of spouse and
 family, membership in unions and other organizations, place of employment or business, driver's
 license and automobile registration, and payment of taxes.” Lew, 797 F.2d at 750.

          Many of these factors apply to Avila in both Arizona and California as of June 2019,
 when the Complaint was filed. Indicia that Avila’s domicile in California at the time the
 Complaint was filed include the fact that he had a California driver’s license, and he operated his
 trucking business and had his truck registered in the state. MTR at 5. He also used a California
 mailing address, paid taxes in the state, and had numerous personal and family connections here.
 Id. at 5; Reply at 18. When in California, he would sleep in his truck. Avila Depo. at 101 [Doc.
 # 40-1]. To support his claim of Arizona citizenship, Avila provided (1) his Arizona Class A
 commercial driver’s license issued in 2015, showing an address in Buckeye, Arizona and (2) the
 deed to the home at that address, which he owns. Opp., Ex. G-H. Although he attests in his
 declaration to his intent to remain in Arizona, to have a personal vehicle registered in Arizona, to
 use Arizona bank accounts, to work primarily in Arizona, and to live with his father in
 Goodyear, Arizona, Avila has not provided any other evidence, such as documentation or
 supporting affidavits, to substantiate these claims. MTR at 5-6; see Lew, 797 F.2d at 751
 (evaluating domicile based on “objective facts” and noting that “statements of intent are entitled
 to little weight when in conflict with facts.” (quoting Freeman v. Nw. Acceptance Corp., 754
 F.2d 553, 556 (5th Cir. 1985)).

         Plaintiff argues that numerous conflicts between Avila’s declaration and his deposition in
 this case render his declaration less credible. Most notably, in Avila’s deposition testimony, he
 stated that he lived at his Buckeye property with roommates, though he could not name their
 children or give any other detail about them. Taylor Decl., Ex. D (Avila Depo.) at 88-95 [Doc.
 #34-2].1 Then, after his “roommates” denied that he lived there and asserted he was actually
 their landlord, Avila changed his testimony to assert that he lived with his father in Goodyear,
 Arizona. See Supp. French Decl., Ex. L. (Supp. Avila Depo.) at 17 [Doc. # 41]. In his
 declaration, Avila reaffirmed that he lived with his father, as well as his stepmother and minor
 siblings, as of June 2019. Avila Decl. at ¶ 13 [Doc. #40-2]. To explain his outright lie at his
 deposition, he attested that his father owns a trucking business registered to his Goodyear
 address, and, believing that two trucking businesses could not be registered to the same address,
 he did not want to reveal that he also lived at the Goodyear address. Id. at ¶ 2.

         Although the Court shares Plaintiff’s concerns about Avila’s credibility, the Court finds
 that, on balance, Avila has produced enough evidence to rebut the “presumption in favor of an

         1
             All page references herein are to page numbers inserted by the CM/ECF system.

 CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 5:19-cv-02260-DMG-KK Document 43 Filed 09/17/20 Page 4 of 4 Page ID #:788




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    ED CV 19-2260-DMG (KKx)                                  Date     September 17, 2020

 Title Annais Wiggins v. Penske Logistics LLC, et al.                                Page     4 of 4

 established domicile as against a newly acquired one.” Lew, 797 F.2d at 751. In support of his
 changed domicile, he has produced his Arizona drivers’ license, deed to his rental property in
 Arizona, and, most significantly, some indicia of proof of his residence and intent to remain in
 Arizona. On the other hand, none of the voluminous evidence submitted by the parties indicates
 any address Avila returns to in California, or any of the tangible factors listed in Lew that
 indicate intent to remain indefinitely in California, besides his family ties. See 797 F.2d at 750.

         Though the evidence is scarce on both sides, considering the extent of discovery already
 conducted, the Court finds that Avila has met his burden to demonstrate by a preponderance of
 the evidence that he is domiciled in Arizona. Accordingly, he is a citizen of Arizona, and the
 parties are completely diverse for the purposes of this Court’s jurisdiction.

                                             IV.
                                         CONCLUSION

         For the foregoing reasons, the Court DENIES Plaintiff’s motion to remand and request
 for attorneys’ fees.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
